Case: 20-60965     Document: 00516269129         Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-60965                             April 6, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Shanqing Lin,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A087 886 337


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Shanqing Lin, a native and citizen of China, entered the United States
   without inspection. He petitions for review of the Board of Immigration
   Appeals’ decision affirming the Immigration Judge’s denial of his claims for




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60965      Document: 00516269129          Page: 2    Date Filed: 04/06/2022




                                    No. 20-60965


   asylum, withholding of removal, and protection under the Convention
   Against Torture. We AFFIRM.
           FACTUAL AND PROCEDURAL BACKGROUND
          In January 2010, Shanqing Lin illegally entered the United States. On
   July 7, 2010, Lin submitted an application for asylum, withholding of
   removal, and protection under the Convention Against Torture (“CAT”).
   Lin did not attend a required interview related to his applications. His
   absence led to the Department of Homeland Security’s serving him on
   August 26, 2010, with a Notice to Appear and charging him as removable.
   Lin conceded the removability charges and proceeded with his previously
   submitted applications for asylum, withholding of removal, and protection
   under the CAT.
          On May 10, 2018, an Immigration Judge (“IJ”) held a hearing on Lin’s
   applications for relief. Lin testified that while he was living in China, he was
   arrested with about a dozen others during a Christian home gathering for
   prayer. The arresting officers took him to a police station where he was
   detained for five days. While detained, officers beat and interrogated him
   three times for approximately two to three hours each time. He was
   eventually released because his wife paid for his bail. Upon release, he sought
   medical treatment for bruising and swelling caused by the beatings. He
   received a massage and medication to treat his injuries.
          As a condition of release, he was required to report to the police
   station every week. Lin complied nine times after his release. He testified
   that at each reporting session, the officers would threaten him and say his
   crime was “very severe” because he engaged in an illegal gathering that
   threatened the country’s security. He testified he interpreted the threats to
   mean that he would be put in prison for participating in the gathering. In
   November 2009, Lin decided to leave China out of fear of being detained




                                          2
Case: 20-60965      Document: 00516269129             Page: 3   Date Filed: 04/06/2022




                                       No. 20-60965


   again. He also testified that since leaving China, he has received letters and
   phone calls from his wife telling him that a criminal case against him is
   ongoing.
          The IJ determined Lin lacked credibility based on his demeanor and
   inconsistencies in his testimony. The IJ also found that Lin could not
   rehabilitate his testimony because he failed to corroborate his testimony with
   reasonably available supporting documents or affidavits. Based on these
   findings, the IJ concluded Lin could not demonstrate his eligibility for
   asylum, withholding of removal, or protection under CAT. The Board of
   Immigration Appeals (“BIA”) affirmed the IJ’s decision.               Lin then
   petitioned this court for review.
                                 DISCUSSION
          We review the BIA’s factual findings for substantial evidence and
   rulings on questions of law de novo. Mireles-Valdez v. Ashcroft, 349 F.3d 213,
   215 (5th Cir. 2003). Adverse credibility findings are factual findings and are
   therefore reviewed for substantial evidence. Arulnanthy v. Garland, 17 F.4th
   586, 592 (5th Cir. 2021). We will not overturn a credibility determination
   “unless . . . the evidence compels” a contrary conclusion. Chun v. INS, 40
   F.3d 76, 78 (5th Cir. 1994) (emphasis removed).
          Lin contends the BIA erred in affirming the IJ’s adverse credibility
   determination because the IJ had failed to give him an opportunity to explain
   the inconsistencies in his testimony. The Government responds that Lin did
   not raise this argument before the BIA, making it unexhausted. A petitioner
   must exhaust all administrative remedies before petitioning for review in this
   court. 8 U.S.C. § 1252(d). That means a petitioner must “raise, present, or
   mention an issue to the BIA.” Omari v. Holder, 562 F.3d 314, 321 (5th Cir.
   2009) (quotation marks and citations omitted). This requirement can be met
   even where the petitioner presents an argument in a “less-developed form”




                                            3
Case: 20-60965      Document: 00516269129           Page: 4    Date Filed: 04/06/2022




                                     No. 20-60965


   or as a “general argument to the BIA,” so long as the petitioner “made some
   concrete statement before the BIA to which [he] could tie [his] claims before
   this court.” Id. at 321–22. Insufficient to preserve an issue is identifying an
   argument in such general terms that the BIA does not have a “reasonable
   opportunity . . . to correct the agency’s decision before judicial intervention.”
   Rui Yang v. Holder, 664 F.3d 580, 588 (5th Cir. 2011).
          Here, Lin failed to make any reference to the argument that the IJ did
   not give him an opportunity to explain inconsistencies in his testimony.
   Accordingly, Lin has not exhausted this argument and we lack jurisdiction to
   consider this assertion. See Omari, 562 F.3d at 317.
          Lin also argues the BIA erred in affirming the IJ’s adverse credibility
   determination because no reasonable factfinder could have found his
   testimony inconsistent. The BIA identified three inconsistencies in Lin’s
   testimony when affirming the IJ’s credibility determination: (1) contradictory
   statements that he was charged with a crime and also that the state did not
   press charges against him; (2) the implausibility of his statement that he
   learned from his wife that his case was ongoing even though his wife moved
   away from the city where he was arrested; and (3) the contradiction in his
   statements that he was both obligated to continue reporting to the police
   station and also under no obligation to do so.
          In making adverse credibility determinations, the IJ and BIA “may
   rely on any inconsistency or omission” so long as “the totality of the
   circumstances establishes that an asylum applicant is not credible.” Wang v.
   Holder, 569 F.3d 531, 538 (5th Cir. 2009) (quotation marks and citations
   omitted). This court will defer to a credibility determination “unless, from
   the totality of the circumstances, it is plain that no reasonable fact-finder
   could make such an adverse credibility ruling.” Id. Even so, adverse
   credibility determinations “must be supported by specific and cogent reasons




                                          4
Case: 20-60965     Document: 00516269129           Page: 5   Date Filed: 04/06/2022




                                    No. 20-60965


   derived from the record.” Singh v. Sessions, 880 F.3d 220, 225 (5th Cir.
   2018) (quotation marks and citations omitted).
          Here, the credibility determination is supported by specific and cogent
   reasons derived from the record. Indeed, Lin gave contradicting answers
   during his testimony. He also testified his wife informed him that his case
   was pending even though she had moved away from the city where he was
   arrested. Having moved away would not necessarily prevent his wife from
   knowing about his case, but he did not explain how she knew. Lin offers
   alternative interpretations of his testimony on appeal, but he does not
   demonstrate that no reasonable factfinder could have made an adverse
   credibility determination.     The IJ also found that Lin’s demeanor
   demonstrated a lack of credibility. Because the reasons for the BIA’s adverse
   credibility determination were supported by specific and cogent reasons
   derived from the record and the totality of circumstances support an adverse
   credibility finding, we cannot say a reasonable adjudicator would be
   compelled to conclude to the contrary. Arulnanthy, 17 F.4th at 593. The
   BIA’s adverse credibility determination is therefore supported by substantial
   evidence.
          Finally, Lin argues the BIA erred in affirming the IJ’s decision that he
   failed to provide reasonably available evidence to corroborate his testimony,
   such as an affidavit or other document from his wife. Lin argues the BIA
   erred because documents from his wife were not reasonably available given
   the lack of privacy in China. He supports this contention with the State
   Department’s 2016 Country Conditions Report for China, which discusses
   China’s monitoring of citizens’ communication, and his testimony that “it’s
   pretty complicated writing letters these days because we were also scared that
   [the letters] might be found.” He says the BIA therefore erred in failing to
   consider this evidence because any reasonable factfinder would have
   determined such corroborating evidence was not reasonably available.



                                         5
Case: 20-60965      Document: 00516269129           Page: 6    Date Filed: 04/06/2022




                                     No. 20-60965


          We may only reverse a determination that corroborating evidence was
   reasonably available if we find “a reasonable trier of fact [was] compelled to
   conclude that such corroborating evidence is unavailable.” Rui Yang, 664
   F.3d at 587 (quoting 8 U.S.C. § 1252(b)(4)). Lin has not shown the BIA was
   “compelled to conclude” that an affidavit or other document was
   unavailable. Id. Lin was able to provide two other letters from his wife and
   one from a Chinese Church brother who was present during Lin’s arrest. He
   also did not testify specifically that he had trouble receiving a letter from his
   wife that would support his claims, considering he was able to provide the
   other letters. Although Lin provides countervailing reasons for failing to
   provide corroborating evidence, the record does not compel the conclusion
   that the evidence was unavailable. Id. The BIA’s decision was therefore
   supported with substantial evidence.
          AFFIRMED.




                                          6